Case 1:19-md-02875-RBK-KMW Document 1475 Filed 08/10/21 Page 1 of 2 PageID: 33737




                                            IN THE UNITED STATES DISTRICT COURT
                                               FOR THE DISTRICT OF NEW JERSEY
                                                      CAMDEN VICINAGE

   ______________________________________________ :
                                                  :
   IN RE VALSARTAN, LOSARTAN, AND IRBESARTAN :                                             MDL No. 2875 (RBK‐KMW)
   PRODUCTS LIABILITY LITIGATION                  :                                        AND Special Discovery Master
                                                  :                                        Honorable (Ret.) Thomas Vanaskie
                                                  :
                                                  :                                        OPINION / ORDER RE:
                                                  :                                        ZHP PARTIES’ MOTION TO VACATE
                                                  :                                        SPECIAL MASTER ORDER NO. 28
                                                  :                                        (Doc. 1386)
                                                  :
   This Document Relates To All Actions.          :
   ______________________________________________ :
   KUGLER, United States District Judge:
              Before the Court in this Multi‐District Litigation [“MDL”] that concerns the sale in the U.S. of
   generic, prescription Valsartan pharmaceuticals, found by the Food and Drug Administration [“FDA”]
   to contain cancer‐causing contaminants, is Defendant ZHP Parties’1 motion to vacate (Doc. 1386)
   Special Master Order No. 28 [“SMO 28”] under Fed. R. Civ. Proc. [“FRCP”] 53(f).
              Specifically, ZHP seeks not only to vacate SMO 28 dated 21 Jun 2021, which denied ZHP’s
   Motion for Protective Order Precluding the Deposition of ZHP President Mr. Baohua Chen, but also to
   preclude the deposition.2
              THE COURT HAVING REVIEWED
        ZHP’s brief (Doc. 1386‐1), plaintiffs’ opposition (Doc. 1453 and Exhs. 1‐23), and ZHP’s reply (Doc.
   1472) without a hearing in accordance with Local Rule [“LR”] 78.1 (b), and for the reasons stated below,
   and for good cause shown:
   AFFIRMS SMO 28 in its entirety;
   DENIES ZHP’s motion to vacate SMO 28; and
   ORDERS that the deposition of Mr. Baohua Chen shall take place at a time and location agreed upon by
   the parties.
              After reviewing de novo the law and facts argued in the parties’ submissions (see footnote 2),
   the Court finds the ZHP defendants have failed to demonstrate any clearly defined or serious injury
   they will incur by Mr. Chen’s deposition. Plaintiffs marshalled information that suggests:

   1
     Collectively, Zhejiang Huahai Pharmaceutical Co, Ltd., Huahai U.S., Inc., Prinston Pharmaceutical Inc., and Solco Healthcare US, LLC are
   termed ZHP herein.
   2
     The procedural history of ZHPs motion to vacate is:
Case 1:19-md-02875-RBK-KMW Document 1475 Filed 08/10/21 Page 2 of 2 PageID: 33738

                                                                                                                                                       2


   ‐Mr. Chen is and has been closely involved in ZHP operations and in the decision‐making to change the
   API solvent(s);
   ‐These operational changes appear to have precipitated the contamination of ZHP’s API; and
   ‐Mr. Chen’s was involved in responding to the FDA’s recalls.
   This information supports plaintiffs’ contention that Mr. Chen has specific information to impart
   concerning his active involvement.
             Contrary to defendants’ argument, the apex doctrine does not require plaintiffs to identify the
   precise information Mr. Chen will offer. To so require creates a tautology impossible to satisfy. That is,
   plaintiffs cannot know what Mr. Chen will say specifically about the API contamination and his role in it
   until he is deposed.
             It was ZHP’s burden to demonstrate the need for preclusion. ZHPs’ disagreement that plaintiffs
   have shown Mr. Chen’s active involvement insufficiently bears that burden, especially when considering
   defendants have asserted, but not demonstrated, that Mr. Chen’s testimony will be duplicative, let
   alone injurious to the ZHP defendants. See especially, In Re Lincoln National COI Litigation, 2019 WL
   7581176, Nos. 16‐cv‐6605 & 17‐cv‐2592 (GJP) at *3 (E.D. Pa. 05 Dec 2019).3 See also, Glenmede Trust
   Company v. Thompson et al., 56 F.3d 476 (3d Cir. 1995).4

              Accordingly, the Court AFFIRMS SMO 28, DENIES ZHP’s motion to vacate SMO 28 (Doc.
   1386), and ORDERS Mr. Chen’s deposition to take place upon the parties’ agreement of when and
   where.

   Dated: 10 August 2021                                                           s/ Robert B. Kugler
                                                                                   ROBERT B. KUGLER
                                                                                   United States District Judge


       Date                     ECF Doc. No.                  Event
       17 May 21                1247                          ZHPs Motion to Preclude Mr. Chen’s Deposition [“MTP DEP”]
       03 Jun 21                1295                          ZHPs Supplemental Brief in support of the MTP‐DEP
       07 Jun 21                1298                          Plaintiffs Opposition to MTP‐DEP
       10 Jun 21                1307                          ZHPs Reply Brief in support of the MTP‐DEP
       22 Jun21                 1330                          Special Master Order 28 denying the MTP‐DEP
       13 Jul 21                1386                          ZHPs Motion to Vacate SMO 28 [“MTV”]
       02 Aug 21                1453                          Plaintiffs Opposition to MTV
       09 Aug 21                1472                          ZHPs Reply in support of the MTV

   3
               “ As was made clear in Hunt v. Cont’l Cas. Co., 2015 WL 1518067 (N.D. Cal. Apr. 3, 2015), the fact that parties may disagree ‘regarding
   the facts that will ultimately be proven and the inference to be drawn from them’ is not a basis, under the ‘Apex Doctrine’ or otherwise, for
   precluding entirely a requested deposition. Id. At * 3. Put another way, it is possible that some or more of the arguments advanced by Defendants
   for why they believe that any information likely to be adduced at a deposition of Glass would not support Plaintiffs’ claims may, in the fullness
   of time, turn out to be correct, but it is impractical if not impossible for those arguments to, in effect, be adjudicated and pre‐judged at this time
   in the guise of a ruling on Defendants’ requested Protective Order. ”
   In Re Lincoln National COI Litigation, 2019 WL 7581176, Nos. 16‐cv‐6605 & 17‐cv‐2592 (GJP) at *3 (E.D. Pa. 05 Dec 2019).

   4
               ” A party seeking a protective order over discovery materials must demonstrate that ‘good cause’ exists for the protection of that
   material. Fed.R.Civ.P. 26(c); Pansy [v. Borough of Stroudsburg], 23 F.3d [772] at 786 [(3d Cir.1994)]. ‘Good cause’ is established when it is
   specifically demonstrated that disclosure will cause a clearly defined and serious injury. Id. ” Glenmede Trust Company, 56 F.3d at 483.
